UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4472


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER EMANUEL REID,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:15-cr-00090-FDW-DSC-1)


Submitted:   March 31, 2017                 Decided:   April 11, 2017


Before WILKINSON, TRAXLER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Parke Davis, Acting Executive Director, Ann L. Hester,
FEDERAL PUBLIC DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant.      Jill Westmoreland
Rose, United States Attorney, Anthony J. Enright, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger Emanuel Reid pled guilty to knowingly and unlawfully

possessing    a    firearm     after   having    been      convicted      of    a   crime

punishable by imprisonment for a term exceeding one year, in

violation of 18 U.S.C. § 922(g)(1) (2012).                      He appeals from his

51-month sentence, alleging that the district court erred by

enhancing    his     sentence    by    four-levels         under   U.S.     Sentencing

Guidelines Manual § 2K2.1(b)(6)(B) (2015) because he possessed

the firearm at issue in connection with another felony.                                We

affirm.

      We review any criminal sentence for reasonableness under a

deferential       abuse-of-discretion         standard.            Gall    v.       United

States,    552    US.   38,    41   (2007).      In        considering      whether     a

district     court      properly       imposed       a     Sentencing       Guidelines

enhancement, we review a district court’s factual findings for

clear error and its legal determinations de novo.                        United States

v.   Chandia,     675   F.3d    329,   337    (4th       Cir.   2012).      Whether      a

defendant possessed a firearm in connection with another felony

is a factual question we review for clear error.                         United States

v. Jenkins, 566 F.3d 160, 163 (4th Cir. 2009).                      We will find a

court’s factual findings clearly erroneous only if we are “left

with the definite and firm conviction that a mistake has been

committed.”       United States v. Crawford, 734 F.3d 339, 342 (4th

Cir. 2013) (internal quotation marks omitted).                     “Where there are

                                          2
two permissible views of the evidence, the factfinder’s choice

between them cannot be clearly erroneous.”                     Anderson v. City of

Bessemer City, 470 U.S. 564, 574 (1985).

      Here,    police    entered      Reid’s     home       pursuant   to    a      search

warrant.       Police    found      Reid   there      with    the    firearm     and    in

possession     of    various       items   of    drug       paraphernalia.           Reid

admitted that he had been dealing cocaine from the home, which

was equipped with a surveillance camera, for months.

      Reid    argues    on   appeal    that     the    district      court    erred     in

applying      the   § 2K2.1(b)(6)(B)           enhancement       because       no     drug

trafficking     offense      was    ongoing     at    the     time   police      entered

Reid’s home.        We hold that the district court’s application of

the   enhancement       is    not     clearly        erroneous,      and     that      the

underlying      evidence       fully       supports          application       of      the

enhancement.

      Accordingly, we affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                               AFFIRMED




                                           3